I concur only in the judgment overruling both assignments of error and affirming the trial court's judgment. I write separately to express my own view of this matter.
With respect to appellant's first assignment of error, appellants's November 5, 1999 motion sought Civ.R.60(B) relief from their prior dismissal of Count III of their complaint. Generally, Civ.R.60(B) concerns relief from judgments or orders. This rule does not usually apply to a party's own voluntary dismissal of one of the claims in their complaint. Thus, I find no error, let alone an abuse of discretion, in denying such relief.
JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and appellee recover of appellants costs herein taxed.
This Court finds that there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the HIGHLAND COUNTY COURT OF COMMON PLEAS to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this Entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Abele, P.J.: Concurs in Judgment Only with Opinion.
Kline, J.: Concurs in Judgment Only and with P.J. Abele's Concurring Opinion.